Title: To Thomas Jefferson from Charles Kendell, 1 December 1823
From: Kendell, Charles
To: Jefferson, Thomas


Sir
Decr 12 1823
I am a foreigner and lately from Ireland and on my way to Washington City. In order to know if I can get a Patent for a certain invention to prevent the Wreck or loss of  Vessels at Sea, in consequence of Sickness I am got out of money, knowing from your general, character that your wish is to support any thing of utility embolden’d me to make application to you, for a little assistance to defray my travelling expences which would be confidently returned.For fear you would think it was impossible—It can be done by Corkwood. I am present waiting for an answer,I am Sir with the greatest respect your excellency’s most humble servt,Charles Kendell